Title: 30th.
From: Adams, John Quincy
To: 


       The weather is very good, but the winds begin to be very variable as we approach to the term of the trade winds: by our observation we are now about an hundred leagues from the Bermudas. We have had calm weather all day, extremely warm, so that no body could bear a coat. These seas are subject to very frequent squalls, and thunder storms, which are sometimes dangerous: we must expect to meet with three or four: but the mariners have been so often taught by cruel experience to be prudent that they now always begin to lessen their Sail before the Storm gets to them, and they are in general prepared for it when it comes.
       Mr. Huron Du Rocher is a merchant from Nantes, about 34 years old. He has form’d a commercial house in Philadelphia since the war, but has suffered as so many other persons have. He is now going over to America, in order to settle his affairs there. He proposes to remain there, about an year. He has received a liberal education, and has a great deal of wit, with a character a little inclined to Satyrical observations. His reflections, under the mask of gaiety are biting and severe; and have the more effect because it is impossible to take them ill. He does not however make a bad use of the Talent he is endow’d with: which when kept within proper bounds is useful and agreeable: but which becomes: very hurtful and dangerous if the person who has it cannot restrain it on many occasions. Mr. Huron does not intend to remain any time at New-York; but to set out for Philadelphia, the day we shall go on shore.
      